Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           June 27, 2017
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    ROBERT C. JUSTUS,                                               No. 47196-5-II
                                                              (Linked with No. 47913-3-II)
                                 Respondent,

    CORINNE M. TOBECK, as Personal
    Representative of the Estate of Joseph “Joey”
    Emery Tobeck; VERNON A. TOBECK,
    natural father; and APRIL D. NORMAN,
    natural mother,                                            UNPUBLISHED OPINION

                                  Plaintiffs,

           v.

    WILLIAM D. MORGAN and DONNA L.
    MORGAN, husband and wife, and the marital
    community comprised thereof,

                                 Defendants,
    And

    STATE FARM FIRE & CASUALTY CO., an
    Illinois corporation,

                          Appellant/Intervenor.


          BJORGEN, C.J. — State Farm Fire and Casualty Co. appeals the trial court’s ruling that a

covenant judgment settlement1 between Robert Justus and William and Donna Morgan was

reasonable.


1
  A covenant judgment settlement involves (1) a stipulated or consent judgment between the
plaintiff and the insured, (2) the plaintiff’s covenant not to execute on that judgment against the
insured, and (3) an assignment to the plaintiff of the insured’s claims against the insurer. Bird v.
Best Plumbing Grp., LLC, 175 Wash. 2d 756, 764-65, 287 P.3d 551 (2012).
No. 47196-5 (Linked with
No. 47913-3)
         State Farm argues that in making this ruling the trial court abused its discretion in

evaluating the factors under Chaussee,2 specifically, (1) by declining to fully determine the

merits of Justus’ liability theories and the Morgans’ statute of limitations defense; (2) by making

comments in its oral ruling suggesting that William’s actions only supported intentional torts,

which would be barred by the applicable statute of limitations; and (3) by finding that State Farm

had denied the Morgans indemnity coverage.

         We hold that the trial court did not abuse its discretion in approving the settlement,

because it made a reasonable determination that Justus may have had a negligence theory that

would succeed. We also hold that the trial court’s comments regarding William’s intentional

actions did not undermine its reasonableness determination, because it specifically declined to

rule on which of Justus’ liability theories would prevail. Further, we decline to review the

finding that the Morgans were denied indemnity coverage, because State Farm does not

challenge the trial court's analysis of the relevant Chaussee factors.

         Accordingly, we affirm.

                                               FACTS

         On June 9, 2010, Joseph Tobeck3 and Justus were driving on 358th Street South in Roy

and discovered long metal pipes in a ditch on vacant property near the Morgans’ residence.

Unknown to Tobeck or Justus, William owned the pipes but stored them on the vacant property.




2
    Chaussee v. Maryland Cas. Co., 60 Wash. App. 504, 512, 803 P.2d 1339 (1991).
3
 Tobeck’s estate case and Justus’ case in this matter were consolidated in superior court.
Tobeck’s estate case is not part of this appeal.

                                               2
No. 47196-5 (Linked with
No. 47913-3)
       As Tobeck and Justus were attempting to load the pipes in the truck, they created enough

noise to alert Donna, William’s wife. Donna alerted William to the noises, and William grabbed

his handgun and went outside. He observed Tobeck, Justus, and his metal pipes in the back of

the truck. William shouted, “Hey, you have my pipe” and pointed his handgun at Justus.

Clerk’s Papers (CP) at 67. William then yelled at Donna to call the police because he thought

they were stealing his pipes. Justus explained that they meant no harm, to which William

replied, “F*** you.” Report of Proceedings (RP) (Aug. 29, 2014) at 23. Justus stated that he

would take the pipes out of the truck, but William refused to “reciprocat[e] at all.” RP (Aug. 29,

2014) at 24.

       Ignoring William, Tobeck indicated to Justus that they should leave. Tobeck and Justus

got into the truck, and they drove toward a dead-end cul-de-sac down the road. William fired

several gunshots at the moving vehicle, hitting no one. As the vehicle reached the cul-de-sac,

Tobeck rounded it driving back toward William. William fired more shots at the moving

vehicle, one of which struck Tobeck in the head. Justus felt “like someone had thrown a water

balloon at [him]” and observed Tobeck’s blood all over him. RP at 26.

       Because Tobeck, the driver, was incapacitated, the truck veered in the direction of a

nearby tree and crashed. Justus’ head struck the dashboard, but he was not knocked out. He

observed Tobeck gasping for air and tried helping him, but was unsuccessful. Justus was able to

escape the vehicle through a window that had been shot out. William approached Justus,

pointing his pistol at him and instructing him to get on his stomach and to put his hands up.

Justus told William that he had just shot and killed his best friend, to which he replied, “F***




                                             3
No. 47196-5 (Linked with
No. 47913-3)
you. You just saw what I did to your friend. Don’t move.” RP at 28-29. Ultimately, police

were called, Tobeck died from his injuries, and Justus suffered extensive trauma from the event.

       Tobeck’s estate and Justus sued the Morgans. Justus’ complaint was filed June 27, 2012,

over two years after the incident, and alleged several causes of action against William due to his

“negligent and reckless acts.” These acts included discharging his firearm at the vehicle causing

the automobile accident, preventing Justus from rendering aid to Tobeck,4 and wrongfully

detaining Justus. CP at 21, 24-25. State Farm, the Morgans’ insurer, agreed to provide a defense

for them, but also reserved its rights to challenge insurance coverage for any judgment ultimately

entered against the Morgans. State Farm separately filed an action for a declaratory judgment

that it was not required to cover William under his insurance policies. We separately address the

appeal of the trial court's decision in the declaratory judgment action in the linked case, State

Farm v. Justus, No. 47913-3-II.

       In the matter here before us, Justus' suit for damages against the Morgans, the Morgans

moved for summary judgment on Justus’ claims of preventing him from rendering aid to Tobeck

and of wrongful detention. The trial court granted summary judgment in favor of the Morgans

on the preventing aid claim, but denied it on the wrongful detention claim.

       Eventually, Justus and the Morgans entered into a covenant judgment settlement, which

had the following contractual features: a stipulation by the Morgans to a judgment in favor of

Justus for $1.3 million, a covenant binding Justus to not execute the stipulated judgment against



4
  The complaint originally categorized this cause of action as William’s failure to render aid to
Tobeck, rather than William preventing Justus from rendering aid to Tobeck. Based on the later
summary judgment ruling, though, the original claim appears to have transformed into a claim
that William prevented Justus from rendering aid.

                                              4
No. 47196-5 (Linked with
No. 47913-3)
the Morgans, and the assignment by the Morgans of all their claims against State Farm, including

coverage and extra contractual claims,5 to Justus. Justus moved the trial court for a

determination that the settlement was reasonable pursuant to the considerations required by

Chaussee v. Maryland Casualty Co., 60 Wash. App. 504, 512, 803 P.2d 1339 (1991).

       State Farm intervened in the proceedings to oppose the reasonableness of the covenant

judgment settlement. State Farm argued that the trial court’s earlier summary judgment ruling

dismissed Justus’ claim that William prevented him from rendering aid to Tobeck and was thus

not viable. Further, State Farm argued that Justus’ claim of wrongful detention was the

equivalent of the intentional torts of false arrest or false imprisonment and was thus barred by the

applicable two-year statute of limitations. RCW 4.16.100(1). Thus, in State Farm’s view, Justus

did not have a successful liability theory from which the court could find the covenant judgment

settlement reasonable.

       The trial court held a hearing to receive evidence and to consider both parties’ arguments

regarding the reasonableness of the settlement under Chaussee. In this hearing, the trial court

was aware of State Farm’s pending declaratory judgment action to determine coverage and made

the following pertinent observations regarding whether Justus’ liability theories would ultimately

succeed:

               THE COURT:               I’m going to make a global assessment. I think the
       rest of it is better left for the declaratory action where these issues about which
       torts were intentional, which torts were negligent, is obviously going to be the
       subject of the litigation.


5
  As discussed in our opinion in the linked case, State Farm v. Justus, the extra contractual
claims were those based on State Farm’s purported bad faith in handling the Morgans’ insurance
claim and for its alleged violations of the Consumer Protection Act, chapter 19.86 RCW, and
Insurance Fair Conduct Act, RCW 48.30.010-.015.

                                             5
No. 47196-5 (Linked with
No. 47913-3)
RP (Oct. 16, 2014) at 52-53 (emphasis added).

        [State Farm’s Counsel]:        We are just simply saying that on the liability side of
        this, if damages are awarded, they should be awarded based on recognized causes
        of actions that aren't time barred and that are properly supported by the facts and
        not by something that’s been made up in an attempt to shoehorn this case.

               THE COURT:        That will be the determination of the declaratory
        judgment decider and whether there is an [sic] negligence cause of action
        presented or not.

Id. at 74-75 (emphasis added).

        On November 7, 2014, the trial court issued an extensive oral ruling determining that the

settlement was reasonable. Pertinent to the current appeal, the trial court examined the Chaussee

factors regarding the merits of the releasing person’s (Justus’) liability theory and the merits of

the released person’s (the Morgans') defense theory. As to the merits of Justus’ liability theory,

it stated that

        [i]n the context of the reasonableness of the settlement calculus, the Court is not to
        make findings on the substantive issues before another Court in Intervenor State
        Farm’s Declaratory Judgment action.

                In particular, this Court will not make findings as to whether or not or the
        degree to which Defendant [William]’s actions on June 9th, 2010, were
        intentional versus negligent.

RP (Nov. 7, 2014) at 7 (emphasis added). After this prefatory statement, the trial court made the

following observations regarding William’s actions during the incident:

        [I]t’s clear to the Court that William Morgan is wholly responsible for the death of
        Joseph Tobeck and the damages sustained by Mr. Justus. [William] left the safety
        of his home with a firearm for which he had no concealed weapons permit.

                When he confronted Mr. Tobeck and Mr. Justus, the overwhelming weight
        of the testimony in this proceeding is that Mr. Tobeck and Mr. Justus, when
        confronted by an angry and aggressive, armed [William], apologized profusely for
        any intrusion [William] felt and offered to restore the conduit pipe, which was not
        even located on [William]’s property, to its original location.

                                              6
No. 47196-5 (Linked with
No. 47913-3)


       ....

              Instead of then retreating back to the safety of his home, he started firing
       his weapon at the two young men in the pickup as the pickup slowly, at a walking
       pace, drove away from the scene in an attempt to remove themselves from the
       deadly encounter.

              [William] waited, again not retreating out of the street to the safety of his
       home until the police returned, when he killed Joseph Tobeck. Then, in callous
       disregard for the sanctity of human life, he kept Mr. Justus on the ground at
       gunpoint and prevented Mr. Justus from attending Mr. Tobeck’s mortal wounds.

       ....

               Suffice it to say that William Morgan’s conduct on June the 9th, 2010, was
       outrageous. It is beyond the bounds of human decency. Not only is the releasing
       parties’ theory of liability sound, the facts are inflammatory.

              A trier of fact, despite the Court’s instructions not to make decisions based
       on emotion, is likely to view both Plaintiffs’ claims for damages quite favorably.
       This Court is not going to be persuaded by inflammatory facts. But the releasing
       person’s liability theory, the Tobeck and the Justus theory, is sound.

CP at 786-88. The trial court then examined the merits of William’s defense theories:

              Next we come to . . . the released person’s defense theory. [William] raises
       defenses that his detention of both Justus and Tobeck and his homicide of Mr.
       Tobeck was somehow justified. [William] poses the legal theory that he was
       making a civil arrest for a crime being committed in his presence.

               To support such a claim, the Court keeps in mind that, at best, Justus and
       Tobeck were committing misdemeanor theft.              Justus and Tobeck could
       persuasively claim, under these facts, that they were simply taking abandoned
       property. Irrespective of this, a citizen’s arrest for a misdemeanor can only be
       justified if the misdemeanor offense is coupled with a breach of the peace.

               There is no evidence that there was any breach of the peace by Justus and
       Tobeck. The peace was only breached when [William] arrived in the street with
       his loaded handgun.

               The second proffered defense from [William] was that of self-defense.
       [William]’s conduct was that of the aggressor, vitiating any possibility he can claim
       self-defense. In short, [William] has no plausible defense.

                                            7
No. 47196-5 (Linked with
No. 47913-3)


CP at 788-89.

       The court also examined the relative fault of the parties and determined that William

would be solely at fault for the incident. In addition, it reflected on whether Justus’ claims might

be time barred:

               Finally, Intervenor State Farm alleges that the claims are time barred
       because this action was filed two years and 18 days following the occurrence
       referenced in Plaintiffs’ complaint. This is true for intentional torts. However,
       negligence-based causes of action have a three-year statute of limitations and are
       not time barred here. The Court finds, in terms of relative fault, that Plaintiffs were
       not comparatively negligent in causing their injury, nor time barred for any
       negligence-based claim that is later found to have arisen out of the events of June
       the 9th, 2010.

CP at 791-92 (emphasis added).

       The trial court also extensively analyzed the other Chaussee factors, ruling that the risks

of continued litigation would be unfavorable to the Morgans, that the Morgans would be unable

to pay even a modest judgment against them, that no bad faith or collusion occurred between the

settling parties, that Justus had conducted thorough investigation and preparation for the case,

and that Justus showed extensive damages as a result of William’s actions. Further, it ruled that

State Farm, the party not being released, had a legitimate stake in the settlement, but “[t]hat

interest is contingent, being based on a coverage and or bad faith action that is not before this

Court.” CP at 795. The court continued:

               As earlier mentioned, whether any of the claims made by either Plaintiff
       against Defendant Morgans invoke coverage on the State Farm policy is to be
       determined in another proceeding. The function of the adjudication pending in this
       court is limited to an assessment of the reasonableness of the settlement proposed
       between each Plaintiff and Defendants.

CP at 795.


                                              8
No. 47196-5 (Linked with
No. 47913-3)
       Based on its complete analysis of all the Chaussee factors and after reducing Justus’ total

settlement amount to $818,900, the trial court deemed the covenant judgment settlement

reasonable.

       State Farm appeals.

                                            ANALYSIS

                              I. COVENANT JUDGMENT SETTLEMENT

1.     Standard of Review/Legal Principles

       We review a trial court’s determination that a covenant judgment settlement was

reasonable for abuse of discretion. Water’s Edge Homeowners Ass’n v. Water’s Edge Assocs.,

152 Wash. App. 572, 584-85, 216 P.3d 1110 (2009). A trial court abuses its discretion when its

decision is manifestly unreasonable or is based on untenable grounds or untenable reasons. Id. at

584.

       In making its determination whether a covenant judgment settlement is reasonable, the

trial court has discretion to examine, as relevant to the case, the nine factors outlined in

Chaussee:

       [T]he releasing person’s damages; the merits of the releasing person’s liability
       theory; the merits of the released person’s defense theory; the released person’s
       relative faults; the risks and expenses of continued litigation; the released person’s
       ability to pay; any evidence of bad faith, collusion, or fraud; the extent of the
       releasing person’s investigation and preparation of the case; and the interests of the
       parties not being released.
60 Wash. App. at 512 (quotation marks omitted) (quoting Glover v. Tacoma Gen. Hosp., 98 Wash. 2d
708, 717, 658 P.2d 1230 (1983)). No one Chaussee factor controls and “the trial court has the

discretion to weigh each case individually.” Chaussee, 60 Wash. App. at 512.



                                              9
No. 47196-5 (Linked with
No. 47913-3)
2.     Reasonableness of Settlement

       State Farm argues that the trial court abused its discretion by concluding that Justus may

have causes of action grounded in negligence and that he was not precluded by the statute of

limitations from bringing his claims. State Farm’s contention only touches on two of the

Chaussee factors: the merits of the releasing person’s liability theory and merits of the released

person’s defense theory. It does not contend that any other part of the trial court’s consideration

of the Chaussee factors, which all weighed in Justus’ favor, was improper or otherwise an abuse

of discretion. With this context in mind, we hold that the trial court’s limited assessment of

Justus’ liability theories does not transform its overall reasonableness ruling into an abuse of

discretion.

       The trial court’s role at a settlement hearing is not to exhaustively analyze any one

Chaussee factor in determining whether a settlement is reasonable; rather, it is to weigh each

relevant factor as necessary to the case before it. Chaussee, 60 Wash. App. at 512. This includes

the trial court’s duty to reasonably assess the releasing person’s liability theory and the released

person’s defense theory, but does not require it to conclusively determine whether a claim would

ultimately succeed at trial. The following decisions support the proposition that the trial court

need only make a reasonable, but not conclusive, assessment of the parties’ liability and defense

theories.

       In Martin v. Johnson, 141 Wash. App. 611, 616, 621, 170 P.3d 1198 (2007), the trial court

approved a covenant judgment settlement as reasonable in which one of the plaintiff’s liability

theories against the insured was based on the Model Toxics Control Act (Act), chapter 70.105D

RCW. On appeal, the insurer argued that the trial court abused its discretion, in part, because the


                                             10
No. 47196-5 (Linked with
No. 47913-3)
insured would not be liable under the Act. Martin, 141 Wash. App. at 621. In rejecting the

insurer’s argument, the Martin court noted that the liability claim turned on a “complicated issue

of statutory construction,” implying that it was unnecessary to decide whether the insured would

have actually been liable under the Act. Id. Thus, the Martin court held that the trial court’s

“decision to settle for an amount within the range of . . . evidence is reasonable.” Id.

       Similarly, in Bird v. Best Plumbing Grp., LLC, 175 Wash. 2d 756, 762-63, 774, 287 P.3d
551 (2012), the trial court approved a covenant judgment settlement as reasonable, based, in part,

on applying RCW 4.24.630, which allows treble damages for certain trespasses. On appeal, the

insurer argued that the trial court abused its discretion because the treble damages provision

requires a trespasser to have a specific intent to cause harm, not simply an intent to act. Id. at

775. In declining the insurer’s invitation to examine how the statute was interpreted, our

Supreme Court stated:

               We need not consider Farmers’ argument on the merits. It is a long settled
       rule that we decide only those questions that are necessary for a determination of
       the case presented for consideration, and will not render decisions in advance of
       such necessity, particularly when the question . . . involves the construction of a
       statute. Even if we interpreted the treble damages provision as Farmers wished, it
       would not change the outcome of this case. The precise question before us is
       whether the trial court abused its discretion in determining the covenant judgment
       was reasonable. The applicability of treble damages was a relevant consideration
       but the trial court was not required to, and did not, decide on the statute’s ultimate
       construction. As the trial court acknowledged, it only needed to address the
       viability of the treble damages claim based on what was known to the parties at the
       time of settlement.

Id. at 775-76 (emphasis added) (alteration in original) (citation omitted) (internal quotation

marks omitted).

       Martin and Bird reinforce the notion that the trial court’s role is not to decide the merits

of the plaintiff’s claims. Rather, its role is to determine whether the settlement is reasonable

                                             11
No. 47196-5 (Linked with
No. 47913-3)
after addressing the viability of the plaintiff’s liability theory in conjunction with any other

relevant Chaussee factors.

       In the present case, the trial court considered Justus’ claims based in negligence,

including wrongful detention, discharging a firearm at a vehicle, and preventing Justus from

rendering aid to Tobeck. These theories were based in part on William’s “negligen[ce]” in

assessing the situation; that is, whether he had a lawful right to detain Justus, whom he thought

was stealing his property. CP at 41. State Farm argued to the trial court, as it does to us, that

Justus’ negligence claims either do not exist in Washington, or in the alternative, were the

intentional torts of false arrest and false imprisonment in disguise and subsequently barred by the

two-year statute of limitations. RCW 4.16.100(1); Heckart v. City of Yakima, 42 Wash. App. 38,

38-39, 708 P.2d 407 (1985).

       Although the trial court ultimately did not rule on whether Justus’ negligence claims were

legally viable, it believed they had some plausible merit.6 Indeed, a brief examination of

Washington law does not unequivocally demonstrate that Justus’ liability theories were barred as

a matter of law. For example, case law supports the conclusion that William could have been

liable under a general negligence theory, even without prior judicial recognition of a specific

negligent wrongful detention tort. See Schooley v. Pinch’s Deli Mkt., Inc., 80 Wash. App. 862,

866-74, 912 P.2d 1044 (1996), aff’d, 134 Wash. 2d 468 (1998); RESTATEMENT (SECOND) OF TORTS,

§§ 281-283 (1965). Thus, a trial court could reasonably determine that Justus’ claims grounded

in negligence might succeed.


6
 The trial court had also considered some of the merits of Justus’ negligence claims at an earlier
summary judgment hearing. While granting State Farm’s motion as to the claim for prevention
of aid, it denied the motion as to the claim for wrongful detention.

                                              12
No. 47196-5 (Linked with
No. 47913-3)
       The trial court was aware that Justus might not have any successful liability theory. It

repeatedly noted that State Farm had filed a declaratory judgment action to determine whether

William’s acts were covered under his insurance policies, and that the trial court in that action

could determine that Justus’ claims were legally impermissible or simply not covered by his

insurance. This declaratory judgment action, which we review in our linked case, State Farm v.

Justus, gives State Farm a full bite of its apple as to whether Justus’ legal theories have merit.

       We review of a trial court’s determination of reasonableness for an abuse of discretion.

Water’s Edge, 152 Wash. App. at 584-85. Following Martin and Bird, we do not engage in an

exhaustive de novo review of the trial court’s evaluation of each Chaussee factor, including the

merits of the releasing party’s liability theory and the released person’s defense. See also

Water’s Edge, 152 Wash. App. at 584-85. The trial court’s actions do not constitute an abuse of

discretion where, as here, it analyzed all the considerations under Chaussee, and its decision is

neither manifestly unreasonable nor based on untenable grounds or reasons. The trial court

exercised its discretion in determining the possibility of the legal claims, but was not required to

ultimately conclude the merits of any legal theory. Martin, 141 Wash. App. at 621; Bird, 175
Wash. 2d at 775-76. Thus, we hold that the trial court did not abuse its discretion in ruling that the

settlement was reasonable.




                                             13
No. 47196-5 (Linked with
No. 47913-3)
3.     Trial Court’s Characterization of William’s Actions

       State Farm does not assign any error to the findings of fact, which we treat as verities on

appeal. Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 808, 828 P.2d 549 (1992).7

However, it argues that the trial court’s oral factual descriptions of William’s actions only

support intentional torts—not negligence.

       In support of its argument, State Farm cites the following statements in the trial court’s

oral ruling: that William was “angry and aggressive,” that “[i]nstead of then retreating back to

the safety of his home, he started firing his weapon,” that “in callous disregard for the sanctity of

human life, he kept Mr. Justus on the ground at gunpoint and prevented Mr. Justus from

attending Mr. Tobeck’s mortal wounds,” that his actions were “outrageous” and “inflammatory,”

and finally that William’s “conduct was that of the aggressor, vitiating any possibility he can

claim self-defense.” RP (Nov. 7, 2014) at 7-9.

       The trial court’s description of William’s acts does impart a sense of intentionality to his

conduct. The trial court, though, repeatedly stated that it was not making a determination as to

which of his actions were negligent or intentional. The trial court’s clear and categorical

statements that it was not making a determination as to which actions were negligent or

intentional overrides any suggestion to the contrary in its description of William’s conduct. Cf.



7
  In its opening brief, State Farm asserted that “[n]o evidence was submitted to the trial court
supporting the conclusion that [William]’s conduct was neglectful or inadvertent.” Br. of
Appellant at 22. This assertion suggested that State Farm was challenging whether the trial
court’s findings were supported by substantial evidence. In its reply brief, though, State Farm
states, “Appellant does not dispute the facts material to the trial court’s reasonableness
determination, nor is Appellant claiming any error with respect to the trial court’s factual
determinations.” Reply Br. of Appellant at 2. Thus, we decline to review whether substantial
evidence supports the court’s factual findings.

                                             14
No. 47196-5 (Linked with
No. 47913-3)
Ferris v. Blumhardt, 48 Wash. 2d 395, 400, 293 P.2d 935 (1956) (if a court’s findings support its

judgment, inconsistent conclusions can be disregarded). Further, the trial court’s

characterization of William’s conduct as egregious could have been to rebut State Farm’s

defense below that William’s actions were justified—a theory it has abandoned on appeal.

       For these reasons, the trial court’s descriptions of William’s conduct do not transform its

decision, which analyzed and evaluated each Chausee factor in great detail, into an abuse of

discretion. Accordingly, this argument fails.

4.     Finding of Indemnity

       In its opening brief, State Farm argues that the trial court erred in its factual

determination that State Farm left the Morgans to “‘sift for themselves through the perilous sands

of personal liability’” by denying them indemnity coverage, which, in part, led to the court’s

conclusion that there was no fraud, collusion or bad faith between the settling parties. Br. of

Appellant at 22-23 (quoting CP at 794).

       After Justus defended the trial court’s determination that no fraud, collusion or bad faith

occurred in his response brief, State Farm asserted in its reply brief that it is not “challenging the

trial court’s conclusion that the settlement between Respondent and the Morgans was not

animated by bad faith, collusion or fraud.” Reply Br. of Appellant at 4.

       However, the determination State Farm challenges, that it left the Morgans to sift through

the sands of liability by denying them coverage, was only relied on by the trial court to support

its conclusion that no bad faith, fraud or collusion occurred. Thus, if State Farm is ultimately not

challenging the trial court’s conclusion that the agreement was not adopted with bad faith, fraud,

or collusion, as noted in its reply brief, it is not necessary for us to examine whether the trial


                                              15
No. 47196-5 (Linked with
No. 47913-3)
court erred in making the challenged determination. Accordingly, we decline to examine this

claim further.

                                          CONCLUSION

        We hold that the trial court did not abuse its discretion in approving the covenant

judgment settlement under Chaussee and that its oral description of William’s acts did not

undermine its decision. We decline to examine the court’s determination related to indemnity

coverage because State Farm does not challenge the Chaussee factor regarding bad faith, fraud

or collusion between the settling parties. Therefore, we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                     BJORGEN, C.J.
 We concur:



 JOHANSON, J.




 MELNICK, J.




                                             16